DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 14-20 in the reply filed on 02/09/2021 is acknowledged. Claims 10-13 are withdrawn as being drawn to a non-elected group and claims 1-9 and 14-20 are examined herein. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2020 and 06/02/2020 have been considered by the examiner.  

Claim Interpretation
Claim 17 is listed as dependent upon claim 10, which is a "redox active material" that is withdrawn as being part of a non-elected group. However, claim 17 recites in the preamble "the device of claim 10" and "wherein the analyte sensor”. Examiner conducted an interview to verify the dependency of claim 17 and the Applicant indicated that claim 17 should be dependent upon the analyte sensor of claim 14. Claim 17 is interpreted as being dependent upon claim 14, as indicated by the Applicant, and is examined herein [see interview summary conducted on 02/23/2021]. 

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17: please amend such that the claim is dependent upon claim 14. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific anthraquinone moieties of examples 1-9, does not reasonably provide enablement for any and all anthraquinone moieties with a hydroxyl functional group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Instant claims 1 and 14 recite an analyte sensor comprising “a hydroxyl functionalized anthraquinone moiety”. The instant specification does not recite a Claims 2, 4-9, and 15-20 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of independent claims 1 and 14. Examiner note: claim 3 is not rejected under 35 U.S.C. 112(a) scope of enablement because the claim properly narrows the scope of the claims to that provided by the instant specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites various compounds that are further limit the hydroxyl functionalized anthraquinone moiety. However, compounds 7-9 do not comprise a hydroxyl group. Claim 3 is therefore indefinite as compounds 7-9 do not appear to have hydroxyl groups but are considered examples of a “hydroxyl functionalized anthraquinone moiety”. 
Claim 4 recites the limitation “wherein the hydroxyl functionalized moiety comprises a printable ink”. A moiety is a chemical compound. It is unclear how a chemical compound can “comprise a printable ink”. 
Claims 7 and 18 recite wherein “the conducive material is a conductive solid matrix comprising a room temperature ionic liquid and a carbon allotrope”. Claims 7 and 18 depend from claims 6 and 17, respectively, which as previously recited wherein the reference electrode includes a conductive material and “an ionic liquid”. It is unclear from the language of the claim if the “room temperature ionic liquid” is in addition to the “ionic liquid” previously recited, or if the RTIL is an additional element. Claims 8-9 and 19-20 are further rejected by virtue of their dependence upon claims 7 and 18, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-2, 4, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kahn et al. (US 2012/0187000 A1).
Regarding claim 1, Kahn discloses an analyte sensor comprising a substrate coated with a hydroxyl functionalized anthraquinone moiety (electrochemical sensor comprising a substrate having a surface wherein the surface comprises a redox-active moiety immobilized thereon wherein the redox-active moiety can be a redox-active 
Regarding claim 2, Kahn further discloses wherein the hydroxyl functionalized anthraquinone moiety is covalently bound to the substrate (the redox-active moiety can be covalently bound to the surface of the electrode or can be bound to a linker/polymer that is immobilized on the surface of the electrode [Paras. 0009, 0029]).
Regarding claim 4, Kahn further discloses wherein the hydroxyl functionalized anthraquinone moiety comprises a printable ink (the redox-active moiety can be added to the surface of the electrode by printing [Para. 0277]).
Regarding claim 14, Kahn discloses a device (electrochemical sensor [title; abstract]) comprising: 
an analyte sensor comprising a substrate coated with a hydroxyl functionalized anthraquinone moiety (an electrode sensor comprising a substrate having a surface wherein the surface comprises a redox-active moiety immobilized thereon wherein the redox-active moiety can be a redox-active moiety that is sensitive to hydrogen such as a substituted anthraquinone including 2-allyl-1-hydroxy-anthraquinone [Paras. 0006, 0024, 0077, 0108, 0472]); and
at least one of an electrical contact point for applying electrical current, a controller unit, a processor unit, a program, an algorithm, and a probe for performing voltammetric scanning of the analyte sensor wherein simultaneous analyte concentration measurements are made at the analyte sensor (the pH probe has electrical contacts for interfacing with a meter which includes an 
Regarding claim 15, Kahn further disclose wherein the hydroxyl functionalized anthraquinone moiety is a redox active material (the redox-active moiety includes anthraquinone derivatives such as 2-allyl-1-hydroxy-anthraquinone [Paras. 0024, 0077, 0108, 0472]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn, as applied to claims 1 above, further in view of Leonard et al. (WO 2010/111531 A9).
Regarding claim 3, Kahn discloses the limitations of claim 1 as outlined previously. Kahn teaches that the redox-active moiety can include a substituent comprising an anthraquinone such as the hydroxyl substituted moiety 2-allyl-1-hydroxy-anthraquinone [Paras. 0006, 0024, 0077, 0108, 0472].
Kahn is silent on other anthraquinone moieties and thus fails to expressly teach wherein the hydroxyl functionalized anthraquinone moiety is selected from the group consisting of the compounds of instant claim 3. 
Leonard discloses an analyte sensor comprising a redox active analyte sensitive material on a working electrode [abstract] wherein redox moieties suitable for the redox active analyte sensitive material include any anthraquinone derivative that includes the redox activity of the anthraquinone moiety but are substituted with polar groups with or without a spacer moiety between the polar group and the parent anthraquinone 
One skilled in the art would understand that hydroxyl methyl, the example provided by Leonard, follows the guidance of having the anthraquinone derivative that includes the redox activity of the anthraquinone moiety and further includes the polar hydroxyl group with the methyl spacer group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redox active moiety disclosed by Kahn to have selected and utilized a redox moiety that includes a polar group such as hydroxyl with a spacer moiety, such as methyl, ethyl, propyl, etc., wherein the substitution is performed at any one or more of the available sites for substitution as such compound would provide the obvious and predictable benefit of acting as a redox-active moiety for a analyte sensitive material coating for the analysis of hydrogen concentration in a pH sensor [abstract; Pg. 16:18-23]. For example, modifying the teachings of Leonard, which teaches a hydroxyl methyl substituted anthraquinone to instead use a hydroxyl propyl substituted anthraquinone, as claimed, would be obvious to one having ordinary skill in the art given the teachings of Leonard that the redox-active moiety only requires the anthraquinone moiety and a polar group that may be separated by any spacer moiety. This logic also applies to structure (i) wherein the compound is substituted with hydroxyl ethyl compounds as Leonard also teaches that the substitution can occur at one or more of the available sites for substitution [Pg. 16:18-23].

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, as applied to claims 1 and 14 above, further in view of Zuo et al. (S Zuo, Y Teng, H Yuan, M Lan, Direct electrochemistry of glucose oxidase on screen-printed electrodes through one-step enzyme immobilization process with silica sol-gel/polyvinyl alcohol hybrid film, Sensors and Actuators B 133 (2008) 555-560). 
Regarding claims 5 and 16, Kahn discloses the limitations of claims 1 and 14 as outlined previously. Kahn further teaches wherein the sensor further comprises a working electrode comprising a polymeric material (the sensor comprises a working electrode having a semiconductor surface wherein the redox-active moiety has been immobilized thereon wherein the redox active moiety may be bound to the surface of the electrode through a linker including a polymer that is immobilized onto the surface of the substrate wherein the redox-active moiety is bound to the polymer that is bound to the surface wherein the linker group can comprise vinyl polymers [Paras. 0017, 0029, 0273]).
Kahn is silent on the specific type of vinyl polymer and thus fails to expressly teach wherein the polymeric material is “composed of polyvinyl alcohol and silica”. 
Zuo disclose an analyte sensor [abstract] wherein the redox active species are immobilized on the electrode using a composite silica sol-gel/PVA polymer [Pg. 556, Experimental 2.2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify linker compound that is formed of a vinyl polymer disclosed by Kahn to include a silica sol-gel/polyvinyl alcohol linker because Zuo teaches the use of a silica sol-gel/polyvinyl alcohol that binds the redox active . 

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, as applied to claims 1 and 14 above, further in view of Cicmil et al. (D. Cicmil, S. Anastasova, A. Kavanagh, D. Diamond, U. Mattinen, J. Bobacka, A. Lewenstam, A. Radu, Ionic liquid-based, liquid-junction-free reference electrode, Electroanalysis, 23(8) (2011) 1881-1890).
Regarding claims 6-9 and 17-20, Kahn discloses the limitations of claim1 and 14 as discussed previously. Kahn further discloses wherein the analyte sensor comprises a reference electrode [Paras. 0223, 0239, 0243, 0251, 0290]).
Kahn fails to expressly teach wherein the reference electrode has “a reference junction composed of a composite formed from an ionic liquid, a conductive material, and a polymer”, of instant claims 6 and 17, “wherein the conductive material is a conductive solid matrix comprising a room temperature ionic liquid and a carbon allotrope”, of instant claims 7 and 18, “wherein the room temperature ionic liquid is proton permeable”, of instant claims 8 and 19, and “wherein the carbon allotrope is electrically conductive”, of instant claims 9 and 20. 
One skilled in the art would look to reference electrode technologies for a suitable reference electrode for improving the reference voltage of the working 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reference electrode disclosed by Kahn with a polymer/carbon/RTIL electrode because Cicmil teaches that the reference electrode shows excellent signal stability, performs well in analytical experiments, and shows excellent potential for coupling with similarly fabricated ion selective electrodes to produce very sensitive chemical sensors [abstract; conclusions] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crawford et al. (US 2014/0332413 A1), Duimstra et al. (WO 2010/104962 A1), Kahn et al. (US 2008/0302660 A1), Lawrence et al. (US 2014/0332411 A1) disclose an ion selective electrode with an anthraquinone redox active moiety. Lawrence et al. (US 2013/0256133 A1) and Ramakrishnappa et al. (T Ramakrishnappa, M Pandurangappa, DH Nagaraju, Anthraquinone functionalized carbon composite electrode: application to ammonia sensing, Sensors and Actuators B 155 (2011) 626-631) disclose an ion selective electrode with a hydroxyl substituted anthraquinone redox active moiety. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA L ALLEN/Examiner, Art Unit 1795